DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012 – 119099 A (hereunder Fujimoto, cited in the IDS filed on 12/31/2020p; see provided a machine translated copy), and further in view of JP 2007 – 109451 A (hereunder Abe, cited in the IDS filed on 12/31/2019, see provided a machine translated copy).
With respect to independent claim 1, Fujimoto teaches in Fig. 1 an extreme ultraviolet light sensor unit comprising:
a mirror 6; also function as a filter see paragraph [00024] configured to reflect extreme ultraviolet light;
an optical sensor 7 configured to detect the extreme ultraviolet light having transmitted through the wavelength filter; and
a purge gas supply unit disposed to supply purge gas 14 to a space between the wavelength filter 6 and the optical sensor, but is silent with a wavelength filter configured to selectively transmit the extreme ultraviolet light reflected by the mirror.
In Fig. 3, Abe teaches a filter 51C; see paragraph [0036]. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Fujimoto in order to have a desired filter to detect EUV. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 20, as discussed above Fujimoto modified by Abe teaches an extreme ultraviolet light generation apparatus comprising: the extreme ultraviolet light sensor unit according to claim 1; a chamber 1 into which a laser beam 4 as shown in Fig. 1 of Fujimoto is introduced; and a target supply unit configured to supply a target into the chamber, extreme ultraviolet light being generated by irradiating the target supplied from the target supply unit into the chamber with the laser beam to generate plasma from the target as discussed above.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto modified by Abe, and further in view of JP 11 – 061081 A (hereunder Nagai, cited in the IDS filed on 12/31/2019).
The teaching of Fujimoto modified by Abe has been discussed above.
With respect to dependent claim 4, Fujimoto is silent with wherein the wavelength filter and the optical sensor are each fixed to a holder by a bonding agent containing carbon.
Nagai teaches optical adhesive in Abstract. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Fujimoto modified by Abe in order to attached desired elements by a known adhesive. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 2 – 3 and 5 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 2, the prior art of record fails to teach or reasonably suggest:
a spacer by which the wavelength filter and the optical sensor are separated from each other by a predetermined distance, wherein the purge gas is supplied from the purge gas supply unit to a gap formed at the space between the wavelength filter and the optical sensor by the spacer.
	With respect to dependent claim 5, the prior art of record fails to teach or reasonably suggest:
a first purge gas supply unit disposed to supply first purge gas of a kind same as or different from the purge gas to a space between the mirror and the wavelength filter; and a second purge gas supply unit as the purge gas supply unit disposed to supply second purge gas as the purge gas to the space between the wavelength filter and the optical sensor.
	With respect to dependent claim 6 – 10, because of their dependency on claim 5.
With respect to dependent claim 11, the prior art of record fails to teach or reasonably suggest:

With respect to dependent claim 12, the prior art of record fails to teach or reasonably suggest:
Wherein the purge gas supply unit includes a gas flow-out port through which the purge gas flows out to a gap between the wavelength filter and the optical sensor, and the gas flow-out port is provided at a position not facing the wavelength filter.
With respect to dependent claim 13, the prior art of record fails to teach or reasonably suggest:
 Wherein the purge gas supply unit includes a gas introduction port,
a first flow path part through which the purge gas is guided in a first direction from the gas introduction port, and
a second flow path part that is connected with the first flow path part and through which the purge gas is guided in a second direction intersecting the first direction,
the second direction is parallel to each surface of the wavelength filter, and
a direction of flow of the purge gas is bent at a part where the first flow path part and the second flow path part are connected with each other so that the purge gas is supplied to the space between the wavelength filter and the optical sensor in the second direction through the second flow path part.
With respect to dependent claim 14, the prior art of record fails to teach or reasonably suggest:
a shield structure configured to prevent scattered light including visible light from being incident on the optical sensor from a gas flow path of the purge gas.
With respect to dependent claim 15, the prior art of record fails to teach or reasonably suggest:
a third flow path part that is communicated with the space between the wavelength filter and the optical sensor and through which the purge gas having passed between the wavelength filter and the optical sensor is guided in a direction non-parallel to each surface of the wavelength filter.
With respect to dependent claim 16, the prior art of record fails to teach or reasonably suggest:
a purge gas ejection flow path that is communicated with the space between the wavelength filter and the optical sensor and through which the purge gas having passed between the wavelength filter and the optical sensor is guided to a gas exit at a position separated from the optical sensor, wherein the purge gas ejection flow path includes a flow path structure in which a gas flow path from the space between
the wavelength filter and the optical sensor to the gas exit is not straight.
With respect to dependent claim 17, the prior art of record fails to teach or reasonably suggest:
a pipe part through which plasma light including the extreme ultraviolet light to be incident on the mirror and the purge gas supplied from the purge gas supply unit pass, wherein the pipe part has an opening as a light entrance port of the plasma light, and the pipe part allows the plasma light incident through the opening to pass through toward the mirror and allows the purge gas having flowed between the mirror and the wavelength filter to flow out of the opening.
With respect to dependent claims 18 – 19, because of their dependency on claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/22/2021